Citation Nr: 0720992	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-02 068	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an increased initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.	Entitlement to service connection for a heart disorder as 
secondary to the service-connected PTSD. 

3.	Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, sister, and sister-in-law
ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1967 to March 1971.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.      

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The preponderance of the medical evidence of record 
indicates that the veteran's PTSD has resulted in substantial 
occupational and social impairment with deficiencies in most 
areas of daily living.  

2.	The preponderance of the evidence indicates that the 
veteran's heart disorder is not related to his service-
connected PTSD.  


CONCLUSIONS OF LAW

1.	The criteria for a 70 percent evaluation for PTSD have 
been approximated from August 19, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.	A heart disorder is not related to the veteran's service-
connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his PTSD, and 
is seeking service connection for a heart disorder.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in October 2003, December 2003, August 2005, 
and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
VA informed the veteran of the elements that comprise his 
claims and of the evidence needed to substantiate the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  And VA provided notification to the veteran in the 
October and December 2003 letters prior to the initial 
adjudication of the claims here in July 2004.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide full notification to the veteran, to 
include notice regarding disability ratings and effective 
dates, until March 2006, after the initial adjudication here.  
See Dingess/Hartman and Mayfield, both supra. Nevertheless, 
the Board finds that any presumed prejudice incurred by the 
veteran as a result of this late notice has been rebutted by 
the record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
The RO, in the July 2006 Supplemental Statements of the Case, 
readjudicated the veteran's claims in accordance with 
Mayfield.  As such, the veteran has not been prejudiced by 
the late notice in this matter.  

The Board finds that VA satisfied VCAA notification 
requirements in this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  The RO provided the veteran 
with VA compensation examinations and opinions for his 
claims.  And VA provided the veteran with three hearings at 
which the veteran voiced his contentions.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

The veteran claimed service connection for PTSD on August 19, 
2003.  In the July 2004 rating decision on appeal, the RO 
granted the veteran's claim, and awarded a 30 percent 
disability rating effective the date of claim in August 2003.  
Following the veteran's notice of disagreement with the 
assigned rating, the RO, in the August 2005 Statement of the 
Case, increased the veteran's disability evaluation to 50 
percent effective the date of claim.  The veteran appealed 
this issue to the Board in September 2005, arguing that a 
higher evaluation is due here.  

The Board partly agrees with the veteran's contention in this 
matter.  For the reasons set forth below, the Board finds a 
70 percent rating warranted here from the date of the 
veteran's original claim on August 19, 2003.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim).    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The RO service connected the veteran for PTSD under 
Diagnostic Code [DC] 9411 of 38 C.F.R. § 4.130.  Under DC 
9411, ratings of 0, 10, 30, 50, 70, and 100 percent may be 
assigned.  As the veteran has already been assigned a 50 
percent evaluation, the Board will limit its analysis to 
whether a higher rating (i.e., 70 or 100 percent) would be 
appropriate here.  

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In this matter, the Board finds a 70 percent evaluation 
warranted based on the medical evidence of record.  This 
evidence consists of a January 2004 VA compensation 
examination report, a March 2004 letter from the veteran's 
therapist at the Vet Center, March and June 2004 private 
psychiatric evaluation reports, a March 2005 letter from the 
veteran's treating VA physician, a June 2005 VA compensation 
examination report, an October 2005 report by the veteran's 
treating VA physician, VA and private treatment records, 
records retrieved from the Social Security Administration 
(SSA), transcripts of the veteran's March and July 2005 
personal hearings with the RO, a transcript of the March 2007 
Travel Board hearing, other statements from the veteran, and 
lay statements received in January 2005 from the veteran's 
family.  

The January 2004 VA compensation examiner noted that he 
reviewed the claims file.  

The examiner noted that the veteran reported some restricted 
range of affect and some emotional numbing.  He reported 
irritability and some degree of hypervigilance.  He described 
some startle response when surprised.      

The examiner also noted that the veteran had not had 
nightmares in years, he described intense memories that did 
not rise to the level of flashbacks.  He described his 
feelings as mainly sadness.  The examiner noted that the 
veteran had been able to maintain his interests.  He had no 
sense of foreshortened future from his PTSD.  He had no 
problem with sleeping, and no difficulty concentrating.  

The examiner stated that the veteran's symptoms caused some 
constriction in social and occupational functioning.  The 
January 2004 VA examiner characterized the veteran's symptoms 
as mild.  

The March 2004 letter from the veteran's Vet Center therapist 
mainly focused on the veteran's in-service stressors and 
experiences in Vietnam.  The therapist did note in this 
letter the veteran's nightmares upon returning from Vietnam, 
the veteran's recent employment in apartment remodeling and 
driving.  He noted the increased symptoms the veteran had 
been experiencing.  The veteran has difficulty expressing his 
feelings, isolates, reacts angrily, has nightmares, and has a 
startle response.  

March and June 2004 private psychiatric reports noted "not 
severe" psychiatric impairment.  These reports noted a 
diagnosis of anxiety-related disorder.  The reports noted the 
veteran's vigilance and scanning, and noted the veteran's 
recurrent and intrusive memories.  The reports noted no 
restrictions on daily living, no difficulties in maintaining 
social functioning, mild difficulties in maintaining 
concentration, persistence, and pace, and no repeated 
episodes of decompensation.  

April to May 2004 VA treatment notes indicate symptoms such 
as distressing, intrusive thoughts, nightmares, flashbacks, 
emotional upset with physical reactions when reminded of 
distressing events, feeling suppression, loss of interest, 
isolation from others, emotional numbness, sleep 
difficulties, irritability, angry outbursts, concentration 
impairment, hyper-alertness, and exaggerated startle 
response.  These records indicate retarded psychomotor 
functions, constricted affect, and lethargy.  These records 
also indicate Global Assessment of Functioning (GAF) scores 
between 50 and 60.  

VA treatment records dated in August 2004 indicate 
depression, distress, anxiety, moderate psychomotor 
retardation, and affective profile deterioration compared 
with a previous visit.  And VA treatment records dated in 
October and November 2004 indicate that the veteran has 
difficulty sleeping.  

VA treatment notes dated between February and July 2005 note 
GAF scores of 48.  These records also note impaired 
concentration and depression. 

The March 2005 letter from the veteran's treating VA 
physician stated that the veteran received ongoing treatment, 
including medication management and individual counseling.  
He described the veteran as significantly depressed, anxious, 
with impaired sleep, intrusive thoughts, avoidance behavior, 
and feelings of hopelessness.  This examiner stated moreover 
that the veteran's disorder was not expected to change due to 
the severity of the psychiatric problems, and that the 
veteran would remain permanently and totally disabled.  

The June 2005 VA compensation examiner noted that the claims 
file had been reviewed prior to examining the veteran.

The examiner noted the veteran's marital problems, social 
isolation, mild sleep disturbances, decreased energy, 
occasional suicidal ideation, recurrent and distressing 
intrusive memories with physiological reactivity, avoidance, 
numbing, irritability, anger, restricted affect, anxiety, and 
depression.  

But the examiner also noted no suicide attempts and no 
history of abuse or assaults.  He noted the veteran's 
appearance as clean, neatly groomed, cooperative, friendly, 
relaxed, with unremarkable psychomotor activity, unremarkable 
speech patterns, intact attention and concentration, full 
orientation, unremarkable thought process without delusions 
or hallucinations, with good insight, appropriate behavior, 
no panic attacks, good impulse control, no homicidal ideation 
or intent, no problems of daily living, and intact and normal 
memory.  

The examiner noted a diagnosis of adjustment disorder with 
depressed mood.  He stated that this disorder is secondary 
not to PTSD, but to the veteran's nonservice-connected 
disorders (to include heart, back, neurological, and 
arthritic disorders).  He described the veteran's PTSD 
symptoms as mild, and stated that the effect of the PTSD on 
social functioning was mild.  

The examiner also noted that the veteran was then unemployed.  
He noted that the veteran attributes his unemployment to his 
psychiatric disorder, but the examiner found the veteran's 
unemployment mainly due to his nonservice-connected medical 
disorders rather than to his PTSD.  The June 2005 examiner 
assigned the veteran a GAF score of 65 and described the 
veteran's prognosis as good.    

The October 2005 report by the veteran's treating physician 
(conducted for purposes of the veteran's SSA disability 
claim) noted the veteran as extremely and markedly impaired 
in most occupational areas.  

VA treatment records dated from December 2005 to January 2006 
reiterate the veteran's complaints of intrusive memories, 
sleep disturbances, and startle response.  These records note 
a GAF score of 50.  

The lay statements from the veteran's spouse, sister, and 
sister-in-law describe the veteran's adverse PTSD symptoms to 
include nightmares, exaggerated startle response, social 
isolation, anger and depression.  

And the veteran's testimony in this three VA hearings 
detailed his complaints of depression and intrusive memories. 

The evidence of record since January 2004 shows the veteran 
to be coherent, oriented, and cognitively sound.  But the 
evidence also demonstrates that the veteran continues to be 
compulsively obsessed with his Vietnam experiences, and that 
the intrusive thoughts emerging from this compulsivity has 
resulted in an inability to establish and maintain effective 
social and occupational relationships.    

The Board notes that the VA examination reports of record 
have attributed the veteran's social and occupational 
difficulties to his nonservice-connected disorders.  In fact, 
these VA examiners view the veteran's PTSD symptoms as mild.  
But the Board also notes the assessment repeatedly offered by 
the veteran's treating physician, who has consistently 
characterized the veteran's PTSD as severe, extreme, and 
marked.  It was this examiner who ultimately found the 
veteran totally and permanently disabled.  Though the Board 
finds that the record would not support such a finding on 
disability, the Board nevertheless finds the veteran's 
private examiner most credible, reliable, and persuasive in 
this matter.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (the Board 
must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim).  See also Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

In his letter and reports of record, the veteran's treating 
physician demonstrates that the veteran has occupational and 
social impairment with deficiencies in most areas of his 
life.  In short, the preponderance of the evidence supports 
the veteran's claim that his PTSD results in deficient 
occupational and social impairment.  See 38 C.F.R. § 4.130, 
DC 9411.  As such, a 70 percent rating is warranted here from 
the date of his claim on August 19, 2003.  See Fenderson, 
supra.    

The Board finds a 100 percent rating unwarranted, however, at 
any time during this appeal.  Despite the treating VA 
physician's conclusory statement (that the veteran was 
totally and permanently disabled) in the March 2005 letter, 
the veteran's impairment cannot be described as "total."  
The record does not show the type of cognitive and behavioral 
impairment reserved for a 100 percent evaluation -  the 
veteran is still able to think logically and coherently, and 
is well oriented.  38 C.F.R. § 4.130, DC 9411.

In summary, the Board finds a 70 percent rating warranted for 
PTSD from the date of claim on August 19, 2003.  But the 
preponderance of the evidence is against an evaluation 
increase to 100 percent.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (an appellant is presumed to be seeking the maximum 
available benefit even where an increase is granted during 
the appeal period).  The benefit-of-the-doubt rule does not 
apply therefore to any claim for an additional increase 
beyond that granted in this decision.  As such, any such 
claim for increase must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements, and those submitted into the record from his 
spouse, his sister, and his sister-in-law.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Finally, the Board finds an extraschudular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  The Merits of the Claim for Secondary Service 
Connection

The veteran claimed secondary service connection for a heart 
disorder in August 2003.  The veteran maintains that his 
service-connected PTSD relates to a current heart disorder.  
In the July 2004 rating decision on appeal, the RO denied the 
veteran's claim.  For the reasons set forth below, the Board 
agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As noted in Part II of this decision, the record clearly 
demonstrates that the veteran currently has PTSD.  The record 
also demonstrates that the veteran has a current heart 
disorder.  38 C.F.R. § 3.310(a).  VA and private medical 
records reflect the veteran's current coronary artery 
disease.  These records show that the veteran has undergone 
angioplasties and stent placements for coronary artery 
disease.  As no medical evidence of record disputes this 
diagnosis, the first element of 38 C.F.R. § 3.310 is 
established here.    

On the issue of whether the veteran's PTSD relates to his 
heart disorder, the Board finds the preponderance of the 
medical evidence against the veteran's claim.  See Alemany, 
supra.  Although the record contains letters from medical 
professionals supporting the claim to medical nexus, the 
Board finds that the more credible and probative medical 
evidence of record counters the veteran's claim to medical 
nexus here.  The medical evidence addressing this narrow 
issue consists of private and VA medical opinions, and 
medical journal articles submitted by the veteran.  

The opinions supporting the veteran's contention here come 
from VA and private examiners.  A March 2005 letter from one 
of the veteran's treating physicians, a private cardiologist, 
stated that it was known that coronary artery disease 
severity and manifestations were adversely influenced by 
mental stress.  This examiner noted the possibility, given 
the mental stress from the veteran's PTSD, that the veteran's 
coronary artery disease may have been influenced by the PTSD.  

In July 2005, another of the veteran's treating physicians (a 
VA physician) stated in a letter to the RO that "[i]t is 
recognized that PTSD symptoms can intensify medical 
illnesses, including cardiac disease."  The physician then 
stated that the veteran's cardiac disease would continue to 
be affected by the veteran's worsening PTSD symptoms.  

And the journal articles submitted by the veteran support the 
theory that PTSD can either cause or aggravate heart disease.  

By contrast, a January 2004 VA compensation examination 
report found the two disorders unrelated.  The examiner noted 
that PTSD symptoms caused the veteran's heart to race.  But 
he stated that PTSD does not cause heart disease.  The 
examiner stated that this position was the consensus of the 
personnel at his facility, and stated that his opinion was 
based on current medical literature.  This examiner stated 
that, based on evidence of family heart disease, the 
veteran's disorder was likely due to aging and family 
history.  

And a June 2006 VA compensation examination report found it 
unlikely that the veteran's PTSD related to his heart 
disorder.  This examiner stated that the consensus of the 
medical examiners at his facility was that PTSD does not 
cause or aggravate cardiac disease.  This examiner stated 
that coronary artery disease has an organic etiology related 
to significant risk factors such as the veteran's lipid 
disorder, hypertension, age, and heavy smoking.  The examiner 
went on to say that he was unable to find any credible source 
that supports the veteran's theory of aggravation in this 
matter.  

The Board has closely reviewed these opinions, and finds 
substantial weaknesses in each of them except for the June 
2006 VA opinion countering the veteran's contention here.  
See Evans and Gabrielson, both supra.  

The Board finds the January 2004 VA opinion countering the 
veteran's argument, the July 2005 VA opinion supporting the 
veteran's argument, and the March 2005 private letter 
supporting the veteran's argument, to be of equal value.  
Each opinion has value - the negative opinion was rendered by 
a VA physician, tasked with specifically addressing the issue 
here, who reviewed the claims file, while the supporting 
opinions were rendered by specialists who treat the veteran 
personally.  But these opinions have significant weaknesses 
as well - the January 2004 VA examiner did not address 
whether PTSD aggravates the veteran's heart disorder, while 
the March 2005 private examiner did not review the claims 
file and only stated that it was possible that the veteran's 
PTSD aggravated his heart disorder.  And the July 2005 VA 
examiner did not review the claims file, and did not support 
his favorable opinion with a rationale specific to the 
veteran's matter - rather, he only noted generally that PTSD 
could intensify medical illnesses such as cardiac disease.  
See Reonal v. Brown, 5 Vet. App. 548 (1993) (the weight of a 
medical opinion is diminished where the basis for the opinion 
is not stated).  Given the limitations in each of these 
opinions, the Board finds these opinions of equal probative 
value.  See Evans and Gabrielson, both supra.

By contrast, the Board finds of superior quality the June 
2006 VA compensation examination opinion.  That examiner 
reviewed the claims file and stated clearly that the 
veteran's PTSD neither caused nor aggravates his heart 
disorder.  This examiner also supported his opinion with a 
rationale - he attributed the veteran's heart disorder to 
organic etiologies, not the veteran's mental disorder.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (supporting clinical data 
or other rationale should accompany medical opinion).  As the 
clear findings in this opinion are unchallenged elsewhere in 
the record, the Board finds service connection unwarranted 
here for the veteran's heart disorder.  



As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

1.	A higher initial disability rating of 70 percent, for 
service-connected PTSD, is granted from August 19, 2003, 
subject to the laws and regulations controlling the award of 
monetary benefits.  

2.	Service connection for a heart disorder is denied.    


REMAND

Service medical records indicate that the veteran's induction 
physical examination revealed bilateral hearing loss.  See 
38 C.F.R. § 3.385.  The veteran claims that service 
aggravated this pre-service hearing loss disorder.  In 
support, the veteran refers to recent VA medical examination 
results that revealed hearing loss worse than that noted in 
his induction examination.    

To consider this issue properly, the Board must review 
medical evidence that directly addresses the issue of 
aggravation.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiology examination to determine the 
nature and severity of the veteran's 
current hearing loss disorder.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  
 
2.  The examiner should advance an 
opinion on whether the veteran's hearing 
loss increased in severity while in 
service beyond the natural progression of 
the disorder.  

3.  If the examiner finds such an 
increase, the examiner should comment on 
whether it is clear and unmistakable that 
the veteran's pre-service hearing loss 
disorder was not aggravated by active 
service.  The specialist should provide a 
complete rationale for conclusions 
reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


